Title: To Thomas Jefferson from George Hammond, 11 July 1793
From: Hammond, George
To: Jefferson, Thomas



Sir
Philadelphia 11th July 1793

In the conversation which I had with you yesterday, you were pleased to inform me that a complaint had been addressed to the President on the subject of the British letter of marque-ship Jane, William Morgan Commander, having augmented her force within the port of Philadelphia.
Notwithstanding the loose and general manner, in which this intimation was expressed to me, and my conviction that the facts were not such as I presumed they had been represented, I entertained too great a respect for this government to suffer such a circumstance to remain unnoticed and unexplained. I therefore went myself to observe the vessel in question, and have obtained from her commander a declaration relative to the mode and extent of her force and equipment on her arrival here—to the object of her voyage hither—and to the repairs, which have been, or are intended to be, made in her, antecedently to her departure. This declaration, which I have the honor of inclosing, Captain Morgan is willing to confirm by his oath, and to annex to it, if required, a certificate, from the carpenter employed, of the specific nature of the repairs which this vessel is undergoing.
The readiness I have evinced to anticipate a complaint of this kind, that has not yet been formally communicated to me, will I trust be regarded as a manifestation on my part that I will not countenance or protect any British subjects in any proceedings, which may be considered as disrespectful to the sovereignty of the United states, or as infringements  on that neutrality, which the executive government of this country has professed to adopt, and has recommended to its citizens rigidly to observe, in the contest subsisting between France and the other belligerent powers. I have the honor to be, with sentiments of great respect Sir, your most obedient humble Servant,

Geo. Hammond

